Citation Nr: 0431461	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-11 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
craniotomy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to April 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for residuals of a craniotomy, 
and which also denied a TDIU rating.  The veteran testified 
at a hearing at the RO in March 2002.  In his May 2003 
substantive appeal, he requested a BVA Travel Board hearing; 
however, in a statement dated in July 2003 and received in 
September 2003, he indicated that he wanted his March 2002 RO 
hearing to take the place of his requested BVA Travel Board 
hearing.

The decision below addresses the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a craniotomy, and the 
remand which follows addresses the issue of entitlement to a 
TDIU rating and the claim for service connection for 
residuals of a craniotomy on the merits.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1997, the Board 
denied the veteran's claim of entitlement to service 
connection for residuals of a craniotomy.

2.  The evidence received since the Board's March 1997 
decision denying service connection for residuals of a 
craniotomy, which was not previously of record and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
March 1997 decision denying the veteran's claim for service 
connection for residuals of a craniotomy; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from June 1988 
to April 1990.  His service medical records show that he was 
treated in service in May 1989, when he underwent a revision 
cranioplasty with methyl methacrylate and wire.  By way of 
history, it was reported that he had sustained a presumed 
open depressed skull fracture at age four and received a 
metallic plate in order to repair the skull defect.  It was 
noted that he did well until he recently received a blow to 
the head causing a deformation of the plate.  In December 
1989, it was reported that he had worn his helmet for 11 days 
on an exercise, and had some tenderness and swelling of the 
area.  In January 1990, he complained of headaches, swelling, 
dizziness, pain, and numbness of the left side of the face, 
especially in cold weather.

In June 1990, the veteran was examined by VA and he stated 
that in the area where the plate was inserted in service, he 
had experienced some swelling.  He also reported having some 
dizziness, and sharp pains in the left occipital area.  On 
examination, there was a 3 by 2 inch depressed area in the 
left occipital region and some serous drainage.  The examiner 
suspected a stitch abscess, which it was noted could be 
easily corrected.  Neurological evaluation was normal, and 
the diagnostic impression was residuals from a previous head 
injury and draining sinus in the left occipital area very 
likely from a stitch abscess.

The veteran was also examined in June 1990 by a private 
physician, John S. Scott, M. D., who is a neurologist.  The 
veteran reported by way of history that after his inservice 
surgery, he had some scalp swelling, which subsided 
spontaneously.  He reported that he noticed a soft spot which 
would swell at night.  He also stated that he had sharp pains 
in the area of the cranioplasty.  On examination, there was 
no swelling in the area of the skull prosthesis; however, a 
small round opening in the left parietal region which swelled 
on recumbency was noted.  It was reported that there was no 
indication of infection or displacement of the prosthesis and 
that no intervention or treatment appeared appropriate.  It 
was also stated that the neurological examination was within 
normal limits.  In a June 1990 letter, a VA Administrative 
Officer notified the veteran that based on the June 1990 
examination, medical treatment was recommended as soon as 
possible for a probable stitch abscess in the head.

A September 1990 VA Computerized Tomography (CT) showed soft 
tissue infection adjacent to the cranioplasty site with no 
evidence of intracranial extension.

In September 1992, the veteran testified at a personal 
hearing in support of his claim.  He described his childhood 
injury, and reported that while he was in the service he 
injured his head when a pole hit him.  He stated that he had 
pain and subsequently underwent surgery.  He reported that he 
felt well immediately after the surgery, but later he 
experienced draining, pain, and swelling of the area, which 
had continued.

The veteran was examined at the Watson Clinic in January 
1993.  He complained of fluid leaking of his skull.  It was 
noted that he had undergone an acrylic cranioplasty that was 
initially swollen, and had produced draining since that time.  
Examination showed a cranioplasty defect and a small open 
sinus tract in the mid-parietal area on the left side that 
was dripping serous anginous fluid.  The examiner noted that 
he could not find any motor, sensory, or reflex abnormality.  
The impression was infected cranioplasty.  Performance of a 
bone scan was recommended with subsequent removal of the 
plate.  The bone scan showed no evidence of osteomyelitis, 
and in February 1993, the veteran underwent removal of the 
infected cranioplasty, revision of the scalp wound, and 
debridement of the skull.  Follow-up showed continued healing 
of the wound and in June 1993, it was noted that the wound 
was well-healed and looked good.  In July 1993, it was 
reported that there was no evidence of osteomyelitis or 
drainage of the wound.  The examiner reported that the 
cranioplasty should be put in during August 1993.

In September 1993, the veteran was examined by VA and it was 
noted that he complained of pain.  The examiner stated that 
there were no objective findings at present except a well-
healed skull defect.  The diagnosis was skull defect, 
requires cranioplasty.  A September 1993 VA CT scan showed a 
bony surgical defect involving the high left parietal bone 
with no underlying brain abnormality appreciated.

Private medical records from the Lakeland Regional Medical 
Center indicate that the veteran underwent a redo of his 
acrylic cranioplasty in October 1993.  Follow-up records 
dated in 1994 show that the wound was well-healed with no 
signs of infection and that he was doing well.

The veteran underwent a VA examination in July 1995, and he 
related his childhood injury and reported that he had a steel 
plate put in at the time of the injury.  He stated that he 
did well until service when he noticed that his helmet did 
not fit well and that he had pain in the area.  He stated 
that it appeared that he had outgrown the plate at that time 
and needed a replacement.  He stated that he had a 
replacement plate put in and that over the next two to four 
years, he had some purulent drainage from a cyst in that area 
with pain, nausea, and discomfort.  He reported that 
approximately two years after service he sought private 
treatment, and it was determined that the plate was infected.  
It was reported that the plate was removed and he immediately 
started feeling better.  He reported that he had recovered 
significantly since then.  He denied current weakness, 
numbness, problems with thinking, seizures, or other 
neurologic dysfunction.  Examination showed cranial nerves 
II-XII were intact.  Motor examination was 5/5 with normal 
tone and bulk throughout and sensory examination was intact 
to all modalities.  X-rays showed a 3.5 by 4.5 centimeter 
smooth craniotomy defect in the left parietal region; 
otherwise the study was normal.  The diagnosis was skull 
fracture with repeat cranioplasty in 1988, and secondary 
infection with replacement in 1992.

In March 2001, the veteran was given a private psychological 
evaluation in connection with a claim for Social Security 
benefits.  He related that he sustained a head injury at the 
age of six which had resulted in skull compression and plate 
insertion.  These procedures had been repeated twice due to 
infections.  He currently reported poor memory, reduced 
reading comprehension, and difficulty learning new 
information.  He associated these problems with complications 
from his head injury.  Following examination, the examiner's 
diagnoses were cognitive disorder not otherwise specified, 
personality change associated with medical condition, and 
depressive disorder not otherwise specified.  The examiner 
opined that the veteran would be able to work successfully 
only within highly supervised settings.  

Social Security Administration (SSA) records dated in April 
2001 show that the veteran was found to be under a disability 
as of October 15, 2000.  His primary diagnosis was organic 
mental disorder, and his secondary diagnosis was personality 
disorder.

In June 2001, the veteran filed his application to reopen his 
claim for service connection for residuals of a craniotomy, 
and also included a claim for TDIU.

VA outpatient treatment records dated in 2001 and 2002 show 
the veteran with complaints of headaches and pain over the 
area of the tender left parietal flap on multiple occasions, 
along with periodic feelings of nausea.

In March 2002, the veteran testified at a hearing at the RO.  
He said that he injured his head as a child and had surgery 
but had no residuals of the injury at the time of his 
entrance into service.  He reported that his helmet began 
bothering him in the area where his surgery had been 
performed, and he underwent another surgery on the area 
during service.  He said he was told that this surgery hadn't 
gone as planned, and the area later became infected.  He 
reported that the area subsequently began to smell and that 
fluid and pus were draining out of it, and in 1993 he 
underwent another surgery.  He reported that he currently had 
pain and occasional pressure in the area.  He indicated that 
he was taking medication for the pain in his head, and was 
receiving social security disability benefits.  He said that 
his condition had also affected him mentally, and had 
interfered with his ability to work.  He stated that prior to 
his surgery during service, the only problem he experienced 
was pain in his head when he was wearing his helmet.  

In December 2002, the veteran was given a VA brain and spinal 
cord examination.  His medical history with regard to his 
head injury was reported.  It was indicated that he had 
difficulty with somatization disorder, aches and pains in his 
shoulder, head, knees, ankles, and toes, and had also been 
quite depressed.  He was currently unemployed.  He complained 
that he did not sleep well and was nervous.  He said that he 
was unable to perform strenuous activities, and experienced 
impaired short-term memory.  He also reported vertigo.  
Following examination, the examiner's impression was that the 
veteran did not need the surgery performed during service, 
but rather just needed an adjustment to his helmet.  After 
the surgery, he developed an infection which was aspirated on 
at least two occasions.  A draining fistula occurred later, 
which required surgical removal of the infected cranioplasty.  
The examiner opined that it was doubtful that a bump on the 
head during service had caused any of the veteran's problems, 
but even if it did the infection could have been caused by an 
abrasion at this time and therefore this would also be 
connected to service.  The examiner concluded that the 
veteran's disability was service-connected, and years of 
drainage and infection had produced a surgical scar of the 
left temporal mandibular joint, as well as severe emotional 
disturbances and possible vestibular damage from antibiotics 
used to treat the infection.

VA outpatient treatment records dated in 2003 and 2004 show 
the veteran receiving treatment for psychiatric symptoms 
which he believed were residuals of his head injury.  He also 
reported headaches on multiple occasions during this period.




Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
  
In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in July 2001, September 2002, and October 2003, the 
April 2003 statement of the case, and the February 2004 
supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination has been provided which addresses the 
disability at issue.  Service, VA, and private medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.  The appellant was advised to 
provide VA with information concerning any evidence he wanted 
VA to obtain or to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

A review of the claims file shows that in March 1997, the 
Board denied a claim for service connection for residuals of 
a craniotomy.  The veteran was notified of this decision, and 
of his appellate rights, in March 1997.  There was no appeal, 
and this decision became final.  See 38 U.S.C.A. § 7104.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In June 2001, the veteran applied to reopen this claim.  In 
September 2001, the RO denied the claim after determining 
that new and material evidence had not been presented.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the 
Board's decision dated in March 1997.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's March 1997 decision.  See 38 
U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence of record at the time of the Board's March 1997 
decision included service medical records and post-service 
medical records as well as reports of VA examinations and 
hearing transcripts.  These records show that the veteran 
underwent a revision cranioplasty during service which later 
became infected and necessitated an additional surgery in 
1993. 

At the time of the Board's March 1997 denial of the claim, 
there was no competent evidence showing that the veteran's 
craniotomy was aggravated during service or that his 
underlying condition had worsened due to service.  There was 
also no competent medical opinion of record which linked any 
current disability to service.  Thus, the claim was denied.

Evidence received since the Board's March 1997 decision 
includes records used by the SSA in awarding disability 
benefits, private medical records from 1993 and 1994, VA 
outpatient treatment records from 2000 to 2004, the 
transcript from a hearing held in March 2002, and the report 
from a VA examination given in December 2002.

The report submitted by the VA examiner following the 
veteran's December 2002 VA examination includes an opinion 
that the veteran's disability is service-connected.  The 
examiner noted current residuals related to the veteran's 
disability. 

This medical evidence was not of record at the time of the 
Board's March 1997 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  Previous medical 
evidence of record did not relate a current disability to the 
veteran's military service, and the 2002 VA examiner's 
opinion provides such a link.  The Board therefore finds that 
the submitted evidence bears directly and substantially upon 
the issue at hand, is probative of the issue at hand, and is 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claim is therefore reopened.  Additional 
development, however is needed prior to entering a decision 
on the merits.  

  
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a 
craniotomy is reopened and to this extent, the appeal is 
granted.  


REMAND

As indicated in the decision above, a VA physician offered an 
opinion that the veteran's "disability is service 
connected."  Such a broadly stated conclusion, however, 
without an explanation of the chain of events leading to that 
conclusion which accounts for what appear to be seemingly 
benign findings noted on post service examination in 1993 and 
1995, is not sufficiently detailed to establish entitlement 
to the benefits sought on appeal.  Further clarification 
should be obtained.  

The remaining issue on appeal is the veteran's claim for a 
TDIU rating.  That is deferred pending the outcome of the 
service connection claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2003). 

2.  The file should be referred to the 
physician who examined the veteran for VA 
purposes in December 2002, who should be 
asked to provide an addendum to his 
report.  That addendum should 
individually list the disabilities the 
examiner concludes is due to the 
craniotomy revision performed in service 
in 1989, and explain how the surgery 
itself, or any post operative residuals 
of that surgery (as for instance a 
lingering surgical site infection, or 
surgical scar, or treatment for a 
lingering surgical site infection), 
resulted in the enumerated current 
disability.  In offering this 
explanation, appropriate reference to 
intervening medical history including VA 
examination reports in 1993 and 1995, 
should be provided.  If a current 
examination of the veteran is needed, 
that should be arranged, and if the 
physician who conducted the December 2002 
examination is not available, the matter 
should be referred to another physician 
to obtain the requested information.  

3.  The RO should then readjudicate the 
veteran's claims, (service connection and 
entitlement to TDIU benefits).  If any 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



